Name: Commission Regulation (EC) No 1982/94 of 1 August 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 94 Official Journal of the European Communities No L 199/27 COMMISSION REGULATION (EC) No 1982/94 of 1 August 1994 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 4 723 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . For lot F, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 199/28 Official Journal of the European Communities 2. 8 . 94 ANNEX I LOTS A, B, C, and D 1 . Operation Nos ('): 524/94 (Lot A), 525/94 (Lot B), 526/94 (Lot C), 527/94 (Lot D) 2. Programme : 1994 3 . Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A, telefax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149, Jerusalem, Israel (tel . (9722) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 UNRWA IL) Lattakia : PO Box 4313, Damascus, Syrian Arab Republic (tel. (96311 ) 66 02 17 ; telefax 24 75 13 ; telex (0492)412006 UNRWA SY) Beirut : PO Box 947, Beirut, Lebanon (tel . (9619) 86 31 32 ; telefax 871145 02 32 ; telex (0494)21430 UNRWA LE) Amman : PO Box 484, Amman, Jordan (tel. (9626)74 19 14/77 22 26 ; telefax : 68 54 76 ; telex : (0493) 23402 UNRWA JO) 5. Place or country of destination (,0) : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 92 900 / 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) f) : see OJ No C 114, 29. 4 . 1991 , p. 1 , (under IIA.1 (f)) 8 . Total quantity : 950 tonnes (2 280 tonnes of cereals) 9 . Number of lots : four (Lot A : 510 tonnes ; Lot B : 1 10 tonnes ; Lot C : 190 tonnes ; Lot D : 140 tonnes) 10 . Packaging and marking (8)(9)(n) : see OJ No C 114, 29 . 4. 1991 p. 1 (under IIA.(2)(a) and IIA.(3)) Markings in English Supplementary markings : 'UNRWA' 11 . Method of mobilization : the Community market 12. Stage of Supply : free at port of landing  landed (Lots A and B) free at destination (Lots C and D) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B ; Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA Warehouse, Beirut, Lebanon ; Lot D : UNRWA Warehouse, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 9 . 1994 18 . Deadline for the supply : lots A, B : 9 . 10 . 1994 ; lots C, D : 16. 10 . 1994 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30 . 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 9  2. 10 . 1994 (c) deadline for the supply : lots A, B : 23. 10 . 1994 ; lots C, D : 30. 10. 1994 2. 8 . 94 Official Journal of the European Communities No L 199/29 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95) No L 199/30 Official Journal of the European Communities 2. 8 . 94 LOT E 1 . Operation No (') : 522/94 2. Programme : 1994 3. Recipient (2) : UNHCR, Attn Mme Seinet, B. 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t : tel (41 22) 739 81 37 ; fax 731 07 06 ; tlx 412404 CH HCR 4. Representative of the recipient : Bureau du HCR Ã Pointe Noire, 4 av. Ngoned, BP 1136, Arrondisse ­ ment n0 1 , Pointe Noire, Congo : Tel -I- fax : (2442) 94 55 18 5. Place or country of destination (10) : Congo 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900) 7 . Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA. (1 ) (f)) 8 . Total quantity : 136 tonnes (326 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8) (9) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA. (2) (b) and IIA. (3)) Markings in French 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Pointe Noire 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18. 9. 1994 18 . Deadline for the supply : 16. 10. 1994 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 9  2. 10 . 1994 (c) deadline for the supply : 30 . 10 . 1994 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã 1 at ­ tention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 29. 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95) 2. 8 . 94 Official Journal of the European Communities No L 199/31 LOT F 1 . Operation Nos (') : See Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 330 57 57 ; fax : 364 17 01 ; telex : 30960 NL EURON) 4. Representative of the recipient ^: see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A.1 (f)) 8 . Total quantity : 882 tonnes (2117 tonnes of cereals) 9 . Number of lots : I ; see Annex II 10. Packaging and marking (s) (') (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (c) and II.A (3)) Markings in English (F1 to F3) and Spanish (F4) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment ( l2) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 9 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 16. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 30 . 8 . 1994 (b) period for making the goods available at the port of shipment : 19 . 9  9. 10 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 29. 7. 1994, fixed by Commission Regulation (EC) No 1571 /94 (OJ No L 166, 1 . 7. 1994, p. 95.) No L 199/32 Official Journal of the European Communities 2. 8 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1.5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3. 1994, p. 1 ) shall not apply to this amount. (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (*) Shipment to take place in 20-foot containers, condition FCL/FCL, each containing 18 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The succesful tenderer has to seal each container with a numbered locktainer (SYSKO locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lot B : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid .  Fl and F2 : Radiation certificate and the certificate of origin must be legalized by the diplomatic representation in the country of origin of the goods. (*) Notwithstanding OJ No C 114, point ILA.3 (c) is replaced by the following : 'the words "European Community"'. (') Since the goods may be rebagged, the succesful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (10) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33. (") Lots A, C, D : Shipment to take place in 20-foot-containers. Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of containers detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 1 5 days as detailed above will be bom by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (12) For lot F, notwithstanding Article 7 (3) of Regulation (EEC) No 2200/87, the tender may indicate two parts of shipment not necessarily belonging to the same port area . 2. 8 . 94 Official Journal of the European Communities No L 199/33 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino F 882 F1 : 360 550/94 Egypt F2 : 252 551 /94 Egypt F3 : 144 552/94 Sierra Leone F4 : 126 553/94 Peru